DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 					Status
This Office Action is in response to the remarks and amendments filed on 03/22/2022. 
Objections to the drawings and 35 U.S.C 112b rejection has been withdrawn. Claims 2-3, 5-6, 8, 13, and 15-20 have been cancelled. Claims 1,4, 7, 9-12, and 14 remain pending for consideration on the merits. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: the abstract is less than 50 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In claim 10, applicant has added the limitation “a groove-less seal”. There is nothing in the originally filed claims, specification or drawings to support this newly added limitation of a “a groove-less seal”. Thus, the newly added limitation is deemed to be NEW MATTER.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1, 4, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kpabar, JR (US 20150008242 A1) in view of Tyler (US 9476638 B1), Burgoyne Jr (US 8256156 B1) and Lagasse (US 20180238607 A1).
Regarding claim 1, Kpabar teaches an ergonomic cooler (cooler 1) worn by a person for bartender usage (via the usage of detachable cooler handle 7, as described on paragraph 0046, one of ordinary skill would recognize the cooler is capable of being worn by a person) comprising: a housing (vertical body member 1-1) defined by four sides (four sides shown on figure 4) and a bottom (body base member 1-2) defining an interior surface (as shown on figure 4) and an exterior surface (1-2 and 1-5 define the exterior surface of cooler 1, as shown on figure 6); a connector (where strap 7 connects to, as annotated below on figure 1) on two sides of the exterior surface of the housing (connected on two sides of cooler 1, as annotated below on figure 21); a top (cooler lid 3) that fits over the four sides and is parallel to the bottom (as shown on figure 21), a strap (detachable cooler handle 7) connected on one end to one side of the cooler exterior surface and on a second end on a second side of the cooler exterior surface (as shown below on annotated figure 21). 

    PNG
    media_image1.png
    697
    602
    media_image1.png
    Greyscale

Kpabar teaches the invention as described above but fails to teach an ice access having a door with an ice receptacle that is pulled outward and downward away from the housing to reveal the ice receptacle containing ice from an ice compartment, eliminating the need to remove the top to access ice while minimizing contamination and melting.
However, Tyler teaches an ice access having a door (access door 54) with an ice receptacle (access door 54) that is pulled outward and downward from the housing to reveal the ice receptacle (as shown on figure 12) containing ice from an ice compartment (cooler compartment 30 can preferably be filled with ice pieces, col 7 lines 1-3), eliminating the need to remove the top to access ice while minimizing contamination and melting (access door 54 shows the door being opened while the top is closed, as shown on figure 12).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the portable cooler in the teachings of Kpabar to include an ice access having a door with an ice receptacle that is pulled outward and downward away from the housing to reveal the ice receptacle containing ice from an ice compartment, eliminating the need to remove the top to access ice while minimizing contamination and melting in the teachings of Tyler  to provide a compartment that includes an insulated door or cover that closes off the opening in the side wall of the body while allowing access to the dry cell that stores ice so that cooling articles may be placed into the cell for cooling without requiring opening of the top cover of the cooler.
The combined teachings teach the invention as described above but fail to teach a roll-down side access providing access to a compartment housing with a compartment space for accommodating the storage and access of ingredients for bartending. 
However, Burgoyne Jr teaches a side access (pockets 47, figure 2) providing access to a compartment housing with a compartment space for accommodating the storage and access of ingredients for bartending.
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the portable cooler in the combined teachings to include a roll-down side access providing access to a compartment housing with a compartment space for accommodating the storage and access of ingredients for bartending in view of the teachings of Burgoyne Jr to use the door to uncover an opening in the temperature-controlled display device in which the users can select items for purchase and use.
The combined teachings the invention as described above but fails to teach a roll down side access.
However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E).
In the instant case, and as per (1), one of ordinary skill in the art would recognize the teachings of Burgoyne Jr regarding the access to the compartment. In essence, ‘Burgoyne Jr considers various types of doors to provide access to a compartment housing. As per (2), based on the above teachings, one of ordinary skill in the art would recognize that the holes on the plate can only be arranged in a finite combination as follows: (A) pull down, (B) opens to the side, or (C) roll down. As per (3), one of ordinary skill in the art would recognize that changing the method in which the door is access from  will not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose, since the access to the compartment can be independently accessed from the longitudinal sides as described in the teachings of Burgoyne Jr regardless if it is an roll down method or pulled from the top. In other words, modifying the prior art to achieve any of the aforementioned combinations of (A), (B) and (C) can be done with a reasonable expectation of success. This is supported by the fact that Burgoyne Jr considers the use of pockets which are stored within the compartment. As per (4), one of ordinary skill in the art would recognize that choosing a method in which a door can be accessed from can be done as a matter of routine optimization, in order to achieve a configuration in which the door can be opened and closed by the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Burgoyne and to have modified them by having a plurality of side pockets with a plurality of drawers that can be accessed from the longitudinal sides of the cooler, as a matter of choosing a finite number of predictable solutions, in order to achieve a desired method to access the compartment , without yielding unpredictable results.
The combined teachings teach the invention as described above but fail to teach wherein ice is collected with a scoop by inserting the scoop upward into the ice receptacle and pulling the scoop away from the ice receptacle with reduced pivoting of the person's wrist.
However, Lagasse teaches wherein ice is collected with a scoop (ice scoop 325 of Lagasse) by inserting the scoop upward into the ice receptacle and pulling the scoop away from the ice receptacle with reduced pivoting of the person's wrist (it is obvious to a person skilled in the art that the method to collect ice from any container is to use the scoop in an upwards manner to prevent any spillage of ice).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the portable cooler in the combined teachings to include wherein ice is collected with a scoop by inserting the scoop upward into the ice receptacle and pulling the scoop away from the ice receptacle with reduced pivoting of the person's wrist to utilize a scoop in the cooler to effectively remove ice from the cooler when the user chooses to do so. 
Regarding claim 4, the combined teachings teach wherein the strap (handle strap 7-6 of Kpabar) is configured as a shoulder sling (used as a shoulder sling when carrier shoulder pad 7-5 and handle strap 7-6 are worn by user, as shown on figure 20 of Kpabar).
Further, it is understood, claim 4 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function
Regarding claim 12, it is noted that although the preamble of claim 12 is directed towards a method, the structure of the combined teachings in regards to claim 1 discloses all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02.
Regarding claim 14, further comprising pushing the ice access door (access door 54 of Tyler) toward the cooler housing to close the door (access door 54 being shut, as shown on figure 1 of Tyler), removing access to the ice compartment (figure 1 of Tyler).
	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kpabar, JR (US 20150008242 A1) in view of Tyler (US 9476638 B1), Burgoyne Jr (US 8256156 B1), Lagasse (US 20180238607 A1), and in further view of Kehr (US 20190285329 A1). 
	Regarding claim 7, the combined teachings teach the invention as described above but fail to teach wherein the cooler interior surface provides an ice compartment and a large ingredient storage space. wherein the ice compartment is separated from the large ingredient storage space by an ice compartment barrier, wherein the ice compartment and the large ingredient storage space are arranged side-by side and wherein the ice compartment does not restrict access to the ingredient storage space.
However, Kehr teaches wherein the cooler interior surface (interior of cooler, as shown on figure 2) provides an ice compartment (tub 200) and a large ingredient storage space (cooler interior volume 130 forms a secondary compartment, pg2 paragraph 0019), wherein the ice compartment is separated (as shown on figure 2) from the large ingredient storage space by an ice compartment barrier (via one interior shelf 230), wherein the ice compartment and the large ingredient storage space are arranged side-by side (tub 200 and cooler interior volume 130 are side by side, as shown on figure 2 and 4) and wherein the ice compartment does not restrict access to the ingredient storage space (since one interior shelf 230 separates 130 from tub 200, access to cooler interior volume 130 is not restricted, as shown on figure 4).
	Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the portable cooler in the combined teachings to include wherein the cooler interior surface provides an ice compartment and a large ingredient storage space. wherein the ice compartment is separated from the large ingredient storage space by an ice compartment barrier, wherein the ice compartment and the large ingredient storage space are arranged side-by side and wherein the ice compartment does not restrict access to the ingredient storage space in view of the teachings of Kehr to utilize a compartment that carries ice, a secondary compartment to store ingredients and beverages for the user to use, and for the ice compartment to be used without restricting the accessibility of the secondary compartment. 
Regarding claim 9, the combined teachings teach wherein the ice compartment barrier (via interior shelf 230 of Kehr) is modular and removably (interior shelf 230 is inserted to receive removable tub 200, therefore it is removable, as described on paragraph 0021 of Kehr) attached to the cooler interior surface (one interior shelf 230 is attached to the cooler interior surface, as shown on figure 2 of Kehr).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kpabar, JR (US 20150008242 A1) in view of Tyler (US 9476638 B1), Burgoyne Jr (US 8256156 B1), Lagasse (US 20180238607 A1) and in further view of Spalti (US 9726415 B1).
Regarding claim 10, the combined teachings teach the invention as described above but fails to teach wherein the ice access door further comprises a groove-less seal at the ice access threshold.
However, Spalti teaches wherein the ice access door (lid 42) further comprises a groove-less seal (box/lid gasket 240 as shown on figure 10) at the ice access threshold (box/door groove 242).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooler in the combined teachings to include an ice access door that further comprises a seal at the ice access threshold in view of the teachings of Spalti to provide mechanical stability and to inhibit air flow that would reduce the efficiency at which heat is prevented from entering the main chamber 220, therefore a seal is used.
	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kpabar, JR (US 20150008242 A1) in view of Tyler (US 9476638 B1), Burgoyne Jr (US 8256156 B1), Lagasse (US 20180238607 A1), and in further view of McBeth (US 9738296 B2).
	Regarding claim 11, the combined teachings teach the invention as described above but fails to teach wherein the ice access is on a front side of the housing.
However, McBeth teaches wherein the ice access (drawers 108 contains ice therefore a drain plug is used, col 3 lines 6-8) is on a front side of the housing (figure 1 and 2).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cooler in the combined teachings to include an ice access that is on the front side of the housing in view of the teachings of McBeth to provide access to beverages stored in the drawers.
	
Response to Arguments
Applicant’s arguments with respect to claim 1, 7, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant's arguments filed have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
In response to applicant's arguments, that “Kpabar teaches away from the instant disclosure. The cascading (loot drops to hold a receptacle such as a cup that will receive a liquid dispensed from a dispenser. The cascading door does not provide access to ice”, applicant’s argument that “Kehr teaches top-bottom arrangement of compartments with the ice compartment on top and a separate non-ice compartment on the bottom. This would require opening the cooler lid to access ice thereby increasing contamination and increasing melting. The bartender needs of quick access, low contamination, and minimal ice melting are not appreciated” and applicant’s argument that “Lagasse requires opening the cooler lid. This teaches away from leaving the cooler top on while accessing ice. Lagasse fails to appreciate the wrist strain and movement difficulties a bartender would have” the Examiner disagrees.   In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For clarity, Kpabar has been established in the rejection as the primary reference to teach “ice from an ice compartment and a side access providing access to a compartment housing”. Kpabar is not being used to teach “an ice access having a door. Higgins  reference has been used to teach “an ice access having a door with an ice receptacle that is pulled away from the housing to reveal the ice receptacle” MPEP 2123 states "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned" Section 2123 goes on to state "A reference may be relied upon for all that it would have reasonable suggestion to one having ordinary skill in the art". It has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill. Therefore, Applicant's arguments are not persuasive and the rejection is maintained. 
For clarity, Kehr has been established in the rejection as the secondary reference to teach “wherein the cooler interior surface provides an ice compartment and a large ingredient storage space”.  Kehr is not being used to teach “top-bottom arrangement of compartments with the ice compartment on top and a separate non-ice compartment on the bottom. This would require opening the cooler lid to access ice thereby increasing contamination and increasing melting. The bartender needs of quick access, low contamination, and minimal ice melting are not appreciated”. Tyler reference has been used to teach “an ice access having a door (access door 54) with an ice receptacle (access door 54) that is pulled outward and downward from the housing to reveal the ice receptacle (as shown on figure 12) containing ice from an ice compartment (cooler compartment 30 can preferably be filled with ice pieces, col 7 lines 1-3), eliminating the need to remove the top to access ice while minimizing contamination and melting (access door 54 shows the door being opened while the top is closed, as shown on figure 12).” MPEP 2123 states "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned" Section 2123 goes on to state "A reference may be relied upon for all that it would have reasonable suggestion to one having ordinary skill in the art". It has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill. Therefore, Applicant's arguments are not persuasive and the rejection is maintained.
For clarity, Lagasse has been established in the rejection as the secondary reference to teach “further comprising obtaining a scoop or utensil to retrieve ice from the ice access”. Lagasse is not being used to teach “requiring opening the cooler lid. This teaches away from leaving the cooler top on while accessing ice. Lagasse fails to appreciate the wrist strain and movement difficulties a bartender would have”. Burgoyne Jr reference has been used to teach “a roll-down side access (pockets 47, figure 2) providing access to a compartment housing with a compartment space for accommodating the storage and access of ingredients for bartending (the differences of the roll down side access and pockets 47 of Burgoyne are obvious and well within the level of ordinary skill in the art and a reasonable predictable result between the types of doors).” MPEP 2123 states "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned" Section 2123 goes on to state "A reference may be relied upon for all that it would have reasonable suggestion to one having ordinary skill in the art". It has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill. Therefore, Applicant's arguments are not persuasive and the rejection is maintained.
In regards to the Spalti argument, it is the interpretation of the examiner that the “ice access threshold” is where the box 40 and lid 42 meet to remove access to the ice. At that location is where box/door groove 242 of Spalti is located, therefore the box/lid gasket 240 is utilized to seal that location to inhibit airflow that would reduce the efficiency at which heat is prevented from entering the main chamber. Therefore, Applicant's arguments are not persuasive and the rejection is maintained.
In regards to the McBeth argument, McBeth has been establish in the rejection as the secondary reference to teach wherein the ice access (drawers 108 contains ice therefore a drain plug is used, col 3 lines 6-8) is on a front side of the housing (figure 1 and 2). McBeth is not being used to teach “the apparatus being worn by the user. The drawers have locking elements and the drawer fronts are exposed. McBeth fails to appreciate the needs of a bartender needing fast access while minimizing contamination and reducing wrist strain. For clarity, the primary reference of Kpabar is used to teach “worn by a person for bartender usage” (via the usage of detachable cooler handle 7, as described on paragraph 0046, one of ordinary skill would recognize the cooler is capable of being worn by a person) and the secondary reference of Tyler is used to teach eliminating the need to remove the top to access ice while minimizing contamination and melting (access door 54 shows the door being opened while the top is closed, as shown on figure 12). MPEP 2123 states "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned" Section 2123 goes on to state "A reference may be relied upon for all that it would have reasonable suggestion to one having ordinary skill in the art". It has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill. Therefore, Applicant's arguments are not persuasive and the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763